DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (fig.1 with claims 16, 17, 19-23, 25, 29 and 30 reading thereon) in the reply filed on 4/2/2021 is acknowledged.  The traversal is on the grounds that the species are similar such that searches for species would overlap and could be done in a single application without undue burden.  This is not found persuasive.  The mutually exclusive features require time and resources far in excess of that available for the processing of a single application. Note that a proper search in accordance with principles of compact prosecution includes not only the claimed features but also those features that could reasonably be expected to be amended into the claims later in prosecution (e.g., the features shown in the figures or described in the written description). Accordingly, the numerous species cannot be examined in a single application without express admission that the species are "obvious variants" of one another. Note that examination burden is not limited only to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc. The burden of which multiplies as a function of the number of patentably distinct species under examination. 

Claims 18, 24 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 4/2/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17, 19, 21-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stott US 3365039 in view of Gumpoltsberger DE 102008000647.
Claim 16.  Stott discloses an engagement device (fig.1 or 5) for a transmission, the engagement device comprising: a gear shift sleeve (24) arranged between a first idler gear (12) associated with a shaft (14) of the transmission and a second idler gear (10) arranged coaxially to the shaft, wherein, by displacing the gear shift sleeve towards the first idler gear, a rotationally fixed connection between the shaft and the first idler gear is establishable (via 12, 30, 24, 20 and 14), wherein, by displacing the gear shift sleeve towards the second idler gear, a rotationally fixed connection between the shaft and the second idler gear is establishable (via 12, 74/52, 24, 28 and 10), and wherein the first idler gear comprises a plurality of axially projecting extensions (74, 52) which extend through openings (76, 82, 54, 64) formed in the gear shift sleeve.  As detailed above Stott is arranged such that the either gear may be selectively engaged with the shaft but is not 
  Claim 17.  The engagement device of claim 16, wherein each of the openings is a through hole or an open area (see Stott figures).  
Claim 19.  The engagement device of claim 16, wherein each of the plurality of axially projecting extensions is a ring segment (segment of ring 46 and/or ring portion of gear 12 surrounding shaft 14) projecting from the first idler gear.  
Claim 21.  The engagement device of claim 16, wherein the plurality of axially projecting extensions are connected to the first idler gear via a press-fit connection (by appearance of structure in figures) or a welded joint.  The limitation “press-fit” has been given only limited patentable weight.1

	 

Claim 23.  The engagement device of claim 16, further comprising a synchronizing mechanism associated with at least one of the first and second idler gears (see written description of “synchronizer mechanism”).  
Claim 30.  A transmission (see written description of “transmission”) for a motor vehicle, comprising the engagement device of claim 16. 

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stott US 3365039 in view of Gumpoltsberger DE 102008000647 and Wakabayashi US 4138007.
Claim 25.  Stott as modified by Gumpoltsberger lacks a spring-loaded locking feature for the sleeve.  Wakabayashi teaches the use of a pressure piece holder (12 and/or holder thereof, 22 and/or holder thereof) configured for supporting a spring-loaded pressure piece (11 and/or 25’b), by which the gear shift sleeve (5 or 25) is lockable in at least one axial position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify as detailed above for the purpose of better retaining/locking the sleeve.
Claim 29.  The engagement device of claim 25, wherein the pressure piece holder is centered on the shaft (from figures of Wakabayashi). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).